                                     Case 20-19403-EPK                  Doc 20    Filed 10/26/20         Page 1 of 1


                                                  IN THE UNITED STATES BANKRUPTCY COURT
                                                       SOUTHERN DISTRICT OF FLORIDA
                                                                     www.flsb.uscourts.gov
 In re:                                                                                     Case No. 20-19403-EPK
       Seamus Hoban                                                                         Chapter 13
       Janice Hall Hoban


                              Debtor                                        /

                                        DEBTOR CERTIFICATE OF COMPLIANCE AND REQUEST
                                            FOR CONFIRMATION OF CHAPTER 13 PLAN

            As required under Local Rule 3015-3(B(2), the debtor in the above captioned matter certifies as follows:

            1. Payment of all postpetition domestic support obligations (check which paragraph applies).

                                     A. Since the filing of this bankruptcy, the debtor has not been required by a judicial or

                                     administrative order, or by statute to pay any domestic support obligation as defined in 11 U.S.C.

                                     §101(14A); or


                                     B. The debtor has paid, either directly or to the chapter 13 trustee under the last filed plan, all

                                     amounts that are required to be paid under a domestic support obligation and that first became

                                     payable after the date of the filing of the petition if the debtor is required by a judicial or

                                     administrative order, or by statute, to pay such domestic support obligation.


            2. The debtor has filed all federal, state and local tax returns required by law to be filed under 11 U.S.C. §1308 for

all taxable periods ending during the four year period ending on the date of the filing of the petition commencing this

bankruptcy case.


            I declare under penalty of perjury that the information provided in this Certificate is true and correct.


 Dated:         August 28, 2020                                                  /s/ Seamus Hoban
                                                                                 Seamus Hoban
                                                                                 Debtor's Signature



 Dated:         August 28, 2020                                                  /s/ Janice Hall Hoban
                                                                                 Janice Hall Hoban
                                                                                 Joint Debtor's Signature (if applicable)



LF-67 (rev. 12/01/09)

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
